Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022       Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            April 21, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                    Nos. 21-1099 & 21-1150
                                                    (D.C. No. 1:08-CR-00263-KHV-1)
  WILLIAM I. WILSON,                                            (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       In Appeal No. 21-1099, William Wilson appeals the district court’s revocation

 of his supervised release, its imposition of new terms of imprisonment and supervised

 release, and its rejection of his claims of vindictive prosecution related to those

 proceedings. Wilson’s counsel filed a motion to withdraw, together with a brief

 under Anders v. California, 386 U.S. 738 (1967), based on counsel’s assessment that




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1099    Document: 010110673884       Date Filed: 04/21/2022      Page: 2



 any argument on appeal would be frivolous. We agree, grant counsel’s motion to

 withdraw, and dismiss the appeal.

       In Appeal No. 21-1150, Wilson proceeds pro se and appeals the district court’s

 denial of his motion to modify his prison sentence so he could serve it at home.

 Wilson’s opening brief in No. 21-1150 does not address the district court’s order,

 which we affirm.

                                     I.   Background

       A federal jury convicted Wilson in 2010 “on multiple counts of bank fraud,

 aggravated identify theft, fraudulent use of a Social Security number, and fraud in

 connection with an access device.” United States v. Wilson, 503 F. App’x 598, 600

 (10th Cir. 2012). The district court sentenced him to ten years’ imprisonment

 followed by five years of supervised release. The terms of supervised release

 imposed by the district court at the time of Wilson’s conviction stated he “shall not

 commit another federal, state or local crime,” prohibited him from “associat[ing]

 with any person convicted of a felony,” required him to provide his probation officer

 with “truthful and complete” monthly reports along with “access to any requested

 financial information,” and directed him to “follow the instructions of the probation

 officer,” among other things. No. 21-1150, R., vol. I at 126.

       Wilson began violating these terms of supervised release immediately upon his

 release by arranging for a known felon, Sonny Pilcher, to pick him up from prison.

 Wilson testified that he also arranged for Pilcher to perform post-release banking

 services for him by taking possession of Wilson’s money and periodically sending it

                                             2
Appellate Case: 21-1099    Document: 010110673884        Date Filed: 04/21/2022      Page: 3



 back when Wilson asked for it. And Wilson testified that after his release he

 “help[ed] [Pilcher] hire two attorneys,” No. 21-1099, R., vol. IV at 158, “had a lot of

 correspondence” with Pilcher’s attorneys, id. at 86, and received mail from Pilcher.

       Beyond his association with Pilcher, Wilson also submitted false and

 incomplete reports to his probation officer that failed to report various wire transfers

 and other receipts, and he refused to provide his probation officer with releases to

 access his bank and credit card accounts.

       The government sought revocation of Wilson’s supervised release based on

 these violations. Wilson responded by filing a pro se motion to dismiss the petition

 for revocation as a vindictive prosecution. The district court held a hearing, struck

 Wilson’s pro se motion because he was represented by counsel and his attorney did

 not sign it, found Wilson had violated the terms of his supervised release, and

 sentenced Wilson to 10 months’ incarceration to be followed by 46 months of

 supervised release. The district court imposed several special conditions on Wilson’s

 supervised release, including that he “participate in a program of testing and/or

 treatment for substance abuse,” “submit [his] person[] [and] property . . . to a search

 conducted by a . . . probation officer,” and “participate in a program of cognitive

 behavioral treatment.” Id., vol. I at 253.

       Wilson filed a notice of appeal, a pro se motion to modify his prison sentence

 so he could serve it at home, and a pro se motion to set aside the judgment as the fruit

 of a vindictive prosecution. The district court denied the two pro se motions because



                                              3
Appellate Case: 21-1099    Document: 010110673884        Date Filed: 04/21/2022     Page: 4



 Wilson’s counsel did not sign them and because it found the two motions lacked

 merit. Wilson appealed those denials, resulting in two appeals in this court.

       Appeal No. 21-1099 pertains to the district court’s entry of the revocation

 judgment and Wilson’s vindictive-prosecution motions. Appeal No. 21-1150 pertains

 to Wilson’s motion to modify his prison sentence. Wilson’s attorney in No. 21-1099

 filed a motion to withdraw, together with an Anders brief. Wilson responded by

 filing a pro se opening brief, which we construed as a response to the Anders brief.

 He also filed pro se briefs in No. 21-1150. The government did not file any response

 in No. 21-1099, but it did file a response in No. 21-1150. We consider the two

 appeals seriatim.

                               II. Appeal No. 21-1099

       If an attorney concludes after conscientiously examining a case that any appeal

 would be frivolous, the attorney may so advise the court and request permission to

 withdraw. Anders, 386 U.S. at 744. In conjunction with such a request, counsel must

 submit a brief highlighting any potentially appealable issues and provide a copy to

 the defendant. Id. The defendant may then submit a pro se brief. Id. If the court

 determines that the appeal is frivolous upon careful examination of the record, it may

 grant the request to withdraw and dismiss the appeal. Id. “On the other hand, if it

 finds any of the legal points arguable on their merits (and therefore not frivolous) it

 must, prior to decision, afford the [defendant] the assistance of counsel to argue the

 appeal.” Id.



                                             4
Appellate Case: 21-1099      Document: 010110673884          Date Filed: 04/21/2022      Page: 5



        For the reasons that follow, we conclude Appeal No. 21-1099 is frivolous. We

 therefore grant counsel’s motion to withdraw and dismiss the appeal.

 A. Possible Issues on Appeal Discussed in Counsel’s Anders Brief

    1. Sufficiency of the Evidence Supporting the District Court’s Finding that
       Wilson Violated the Terms of His Supervised Release

        Wilson posits the evidence did not support the district court’s finding he had

 violated various terms of his supervised release. Under 18 U.S.C. § 3583(e)(3), a

 court may “revoke a term of supervised release[] and require the defendant to serve

 in prison all or part of the term of supervised release . . . if the court . . . finds by a

 preponderance of the evidence that the defendant violated a condition of supervised

 release.” This court reviews a “district court’s decision to revoke supervised release

 for abuse of discretion.” United States v. Jones, 818 F.3d 1091, 1097 (10th Cir.

 2016) (internal quotation marks omitted). “A district court abuses its discretion only

 where it (1) commits legal error, (2) relies on clearly erroneous factual findings, or

 (3) where no rational basis exists in the evidence to support its ruling.” United States

 v. Englehart, 22 F.4th 1197, 1207 (10th Cir. 2022) (internal quotation marks

 omitted).

        a. Wilson’s Submission of False and Incomplete Reports

        The government alleged Wilson violated the condition of his supervised

 release requiring him to submit truthful and complete written reports to his probation

 officer each month. In support of this allegation, it submitted evidence an individual

 named Jesse McMillan sent Wilson $2,215 via wire transfers in January and February


                                               5
Appellate Case: 21-1099     Document: 010110673884       Date Filed: 04/21/2022    Page: 6



 2020 and that Wilson failed to include these wires in his monthly cash-flow reports to

 his probation officer. It also presented evidence Wilson received money from

 governmental agencies and non-profits that he failed to include on the reports. And it

 presented evidence Wilson failed to report all his employers and his income from

 them.

         The government further alleged that because Wilson signed his February 2020

 report “under penalty [of] perjury” that the cash-flow statement was “true and

 correct,” No. 21-1099, R., vol. IV at 23, he violated 18 U.S.C. § 1001, which

 criminalizes knowingly making false statements to the government. And it

 contended that by violating this law, Wilson violated the condition of his supervised

 release that proscribed committing another crime.

         Wilson testified that the wires in question were actually from Pilcher and that

 they were merely a return of money he had given Pilcher to hold for him. He argues

 he did not knowingly make any false representation because he thought the forms

 only asked for inflows of new cash, not his own money being given back, and he did

 not realize he needed to report assistance from government agencies and non-profits.

 Regarding his failure to report all his employers, Wilson testified that he only worked

 for the missing employer for two hours and therefore “didn’t think it was a big deal

 to report this” employer or the resulting income. No. 21-1099, R., vol. IV at 101.

         Wilson’s version of events fails to explain or account for McMillan’s role in

 wiring money to Wilson. It also conflicts with emails Wilson sent to his probation

 officer indicating that “every other week or so [Pilcher] would send me $20 or $25 to

                                             6
Appellate Case: 21-1099    Document: 010110673884       Date Filed: 04/21/2022       Page: 7



 help me out with my daily expenses. There was never any significant amount of

 money that I received from Mr. Pilcher.” No. 21-1099, R., vol. IV at 105. And

 Wilson’s claim the wires were a return of funds does not add up because he testified

 he gave Pilcher $125.57 less than the total of the wires. Considering the record as a

 whole, the district court did not clearly err by drawing the inference that Wilson

 knowingly submitted false and incomplete monthly reports. See United States v.

 Fitzgibbon, 576 F.2d 279, 284 (10th Cir. 1978) (noting the court “cannot read [a

 defendant’s] mind, so we have to infer his knowledge [for purposes of § 1001] from

 his behavior and all of the facts in evidence”).

       b. Wilson’s Failure to Provide Access to Financial Information

       The district court also found Wilson violated the condition of his supervised

 release requiring him to provide access to requested financial information. The

 record includes testimony from Wilson’s probation officer that he requested that

 Wilson “complete a release of information . . . for all financial accounts you have had

 in the last five years.” No. 21-1099, R., vol. IV at 32. And it includes testimony

 from the probation officer that Wilson did not provide the requested releases for

 known bank accounts. The district court did not clearly err in finding a violation

 consistent with this testimony.

       c. Wilson’s Association with a Felon

       The district court further found that Wilson violated the condition of

 supervised release that he refrain from associating with any person convicted of a

 felony. And it found that he violated the condition of supervised release that he

                                             7
Appellate Case: 21-1099    Document: 010110673884        Date Filed: 04/21/2022      Page: 8



 follow the instructions of the probation officer by failing to heed his probation

 officer’s instruction to refrain from associating with any felons.

       Wilson testified that he arranged for a known felon, Pilcher, to pick him up

 from prison. He further testified that he arranged for Pilcher to hold some of his

 money and to return it to him via periodic payments. He also acknowledged sending

 an email stating that Pilcher gave him spending money “every other week or so.”

 No. 21-1099, R., vol. IV at 105. Wilson’s probation officer testified that he

 instructed Wilson to avoid associating with Pilcher but later found in Wilson’s

 apartment mail from Pilcher to Wilson and documents evincing Wilson’s

 involvement in legal matters pertaining to Pilcher. The probation officer further

 testified that Pilcher’s former assistant told him Pilcher paid Wilson for his legal

 services. And Wilson’s own witness testified that Wilson and Pilcher had spoken by

 phone in February 2020. Given this evidence, the district court did not clearly err in

 finding Wilson violated these conditions of supervised release.

    2. Substantive Reasonableness of the Revocation Sentence

       Wilson argues his revocation sentence was substantively unreasonable. We

 review unpreserved substantive sentencing challenges for reasonableness where, as

 here, the defendant argued for a lower sentence in the district court. See United

 States v. Mancera-Perez, 505 F.3d 1054, 1059 (10th Cir. 2007). We apply “a

 presumption of reasonableness” to “a revocation-of-supervised-release sentence

 within the range suggested by the [United States Sentencing] Commission’s policy

 statements.” United States v. McBride, 633 F.3d 1229, 1232–33 (10th Cir. 2011).

                                             8
Appellate Case: 21-1099    Document: 010110673884        Date Filed: 04/21/2022    Page: 9



 The presumption applies here because the district court’s sentence was within the

 range contemplated by U.S. Sentencing Guidelines Manual § 7B1.4 (U.S. Sentencing

 Commission 2018).

       Wilson does not address the presumption or argue the evidence is sufficient to

 rebut it. And our independent review of the record did not uncover any evidence that

 would rebut the presumption. Wilson does argue that the district court’s imposition

 of an additional term of supervised release was unreasonable because it conflicts with

 the congressional policy embodied in the statutes that govern supervised release. We

 reject this argument because the additional term of supervised release imposed by the

 court falls within the range authorized by the applicable statute, 18 U.S.C. § 3583(h).

    3. The District Court’s Imposition of Special Conditions of Supervised
       Release

       The district court imposed several special conditions on the supervised release

 that it ordered to follow the revocation term of incarceration. Wilson argues that the

 evidence does not support imposition of three of these conditions.

       District courts have broad discretion to impose special conditions of release,

 but the conditions must be constitutionally sound and must satisfy the requirements

 of 18 U.S.C. § 3583(d). United States v. Mike, 632 F.3d 686, 692 (10th Cir. 2011).

 The special conditions “must be reasonably related to at least one of the following:

 the nature and circumstances of the offense, the defendant’s history and

 characteristics, the deterrence of criminal conduct, the protection of the public from

 further crimes of the defendant, and the defendant’s educational, vocational, medical,


                                            9
Appellate Case: 21-1099    Document: 010110673884        Date Filed: 04/21/2022     Page: 10



  or other correctional needs.” Id. (citing § 3583(d)(1)). The conditions “must involve

  no greater deprivation of liberty than” reasonably necessary to deter crime, protect

  the public, and promote the defendant’s rehabilitation. Id. (citing § 3583(d)(2)). And

  the conditions “must be consistent with any pertinent policy statements issued by the

  Sentencing Commission.” Id. (citing § 3583(d)(3)). In reviewing challenges to

  special conditions of supervised release, “we apply the abuse-of-discretion standard.”

  United States v. Munoz, 812 F.3d 809, 817 (10th Cir. 2016).

        Wilson first challenges the district court’s requirement that he “participate in a

  program of testing and/or treatment for substance abuse approved by the probation

  officer,” No. 21-1099, R., vol. I at 253. He points out that he has regularly tested for

  alcohol and drug use over the past 11 years without a single positive test. And he

  therefore contends the district court abused its discretion by imposing this condition.

        Wilson’s argument downplays his prior substance abuse, recounted in the

  presentence investigation report, that supported the district court’s imposition of a

  substance-abuse-treatment condition at his original sentencing. It also ignores

  Wilson’s incarceration for more than 9 of the 11 years in question, and a 2019

  post-release independent assessment recommending that Wilson attend at least

  24 weeks of substance-abuse treatment. And it does not address the district court’s

  statement that the treatment requirement can be removed if Wilson continues to test

  negative. Considering these facts, the district court did not abuse its discretion by

  imposing the special condition related to substance-abuse testing and treatment.



                                             10
Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022       Page: 11



        Wilson next challenges the district court’s requirement that he submit to

  searches of his person and property “when reasonable suspicion exists that [Wilson

  has] violated a condition of [his] supervision and that the areas to be searched contain

  evidence of this violation,” id. Wilson argued to the district court it should not

  impose this condition because it was unnecessary given that he always consented to

  searches in the past. We agree with Wilson’s counsel that “this is a standard

  condition of release and [Wilson’s] argument that it need not be imposed on him

  because he always ‘allowed’ [searches in the past] is of little weight.” Anders Br. at

  12.

        Wilson argues for the first time on appeal in his pro se response that the

  district court abused its discretion by imposing this condition because his probation

  officer recommended it, it is vague, it delegates authority to the probation officer to

  decide whether reasonable suspicion exists to justify a search, and it will force him

  into homelessness because no landlord will accept him as a tenant. Because he did

  not make any of these arguments to the district court, we review these arguments

  only for plain error. See United States v. Perez-Perez, 992 F.3d 970, 974 (10th Cir.

  2021). And Wilson does not cite any authority that would support reversal under a

  plain-error standard of review. Cf. United States v. Flaugher, 805 F.3d 1249, 1252

  (10th Cir. 2015) (“The text of § 3583(d) . . . plainly authorizes warrantless-search

  conditions . . . .”); United States v. Neal, 810 F.3d 512, 521 (7th Cir. 2016) (“Special

  conditions authorizing warrantless searches are imposed frequently . . . .”) (collecting

  cases).

                                             11
Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022    Page: 12



        Wilson finally challenges the district court’s requirement that he “participate

  in a program of cognitive behavioral treatment,” No. 21-1099, R., vol. I at 253. The

  district court based its decision to impose this special condition on evidence that

  Wilson lacked remorse for his crimes and expressed an unwillingness to change. It

  noted that behavioral therapy can be “extremely effective in behavior modification,”

  but recognized the reality that “unfortunately, you only get out of it what you are

  willing to invest in it.” Id., vol. IV at 165. So it expressed a lack of optimism that

  Wilson would “improve [his] way of thinking by participating,” but declined “to

  suspend that program at this point on this record.” Id.

        Wilson argues this condition should be vacated due to the district court’s

  skepticism about its efficacy, because “incapacitation[] and not rehabilitation is the

  law in this case,” Resp. at 54, and because he can only successfully complete the

  program by admitting his guilt. We disagree.

        The district court’s skepticism that the condition might be effective in

  Wilson’s case does not support a viable argument that the district court abused its

  discretion by ordering Wilson to participate. Wilson’s law-of-the-case reference is

  misplaced because the district court had not previously ruled on whether Wilson

  should participate in behavioral modification therapy. Cf. United States v. Miller,

  891 F.3d 1220, 1241 (10th Cir. 2018) (“The law of the case doctrine posits that when

  a court decides upon a rule of law, that decision should continue to govern the same

  issues in subsequent stages in the same case.” (internal quotation marks omitted)).

  And Wilson’s suggestion that he will be forced to admit his guilt in the program is

                                             12
Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022    Page: 13



  speculative and premature. When and if the government attempts to impose

  sanctions for Wilson’s failure to participate in the program by failing to admit his

  guilt, Wilson can raise the issue as a defense to the government’s enforcement action.

  See United States v. Richards, 958 F.3d 961, 968 (10th Cir.) (“If, at a later date, the

  Government . . . threatens to revoke Defendant’s supervised release based on his

  valid invocation of his privilege against self-incrimination . . . Defendant may raise a

  Fifth Amendment challenge at that time.”), cert. denied, 141 S. Ct. 861 (2020).

     4. Legality of the New 46-Month Term of Supervised Release

        Wilson contends the district court should have given him “credit for the

  approximate 16 months that he was on supervised release after he was originally

  released from prison, yielding in his view a maximum allowable term of supervised

  release of 34 months.” Anders Br. at 14. The statutes for the offense that resulted in

  the original term of supervised released authorized the district court to impose the 60-

  month term of supervised release that it ordered at Wilson’s original sentencing. See

  18 U.S.C. §§ 3583(b)(1) (authorizing a five-year term of supervised release for “a

  Class A or Class B felony”), 3559(a)(2) (classifying crimes with maximum sentences

  of 25 years or more as Class B felonies), 1344 (providing a maximum sentence of

  30 years for bank fraud). Upon revocation of that initial term of supervised release,

  § 3583(h) authorized the district court to impose a new term of supervised release

  equal to “the term of supervised release authorized by statute for the offense that

  resulted in the original term of supervised release, less any term of imprisonment that

  was imposed upon revocation of supervised release.” Because the district court

                                             13
Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022    Page: 14



  ordered Wilson to serve a ten-month revocation sentence, it could impose a new term

  of supervised release of up to 50 months. See § 3583(h); see also United States v.

  Hill, 831 F. App’x 407, 412 (10th Cir. 2020) (“[W]e hold that § 3583 does not

  require district courts to aggregate supervised release terms and that it permits courts

  upon revocation to restart the clock on the maximum supervised release term allowed

  under § 3583(b). Every other circuit that has addressed this issue has reached the

  same conclusion.”).1 Thus, the 46-month term it imposed does not violate § 3583.

     5. Wilson’s Motions to Dismiss and to Set Aside the Judgment Due to
        Vindictive Prosecution

        Although he had counsel at the time, Wilson filed a pro se motion to dismiss

  the revocation proceeding as an improper vindictive prosecution and later filed a

  pro se motion to set aside the district court’s judgment for the same reason. The

  district court struck the first motion at the revocation hearing. It noted Wilson could

  not “have it both ways,” to proceed with counsel in the revocation proceeding but at

  the same time represent himself on the motion to dismiss. No. 21-1099, R., vol. IV

  at 112. And because Wilson elected to proceed with counsel who did not pursue the

  vindictive prosecution claim,2 the district court struck the motion. It reasoned Wilson


        1
          We cite this case only for its persuasive value. See Fed. R. App. P. 32.1(a);
  10th Cir. R. 32.1(A).
        2
           The district court ordered the government and Wilson’s counsel to respond to
  Wilson’s pro se motion to dismiss. In Wilson’s counsel’s response, she
  “incorporate[d] most of the factual allegations set forth on pages 1-3” of Wilson’s
  pro se motion and “supplement[ed] [it] with additional information,” but stopped
  short of adopting it. No. 21-1099, R., vol. I at 206–09.

                                             14
Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022       Page: 15



  was “not entitled to sort of put a red light and a green light up as [he] wish[ed] to

  stop and start self-representation so that [he could] do an end run around the court

  rules with regard to the attorney-client representation.” Id. at 113. But it invited

  Wilson’s counsel to file a motion to set aside the judgment due to vindictive

  prosecution. She did not, and the district court denied Wilson’s pro se motion to set

  aside the judgment “because [Wilson was] represented by counsel who did not sign

  [it],” id., vol. II at 55. Wilson argues the district court “should have heard the

  vindictive prosecution claim regardless as to who filed the motion since there were

  serious constitutional violations raised in said motion.” Resp. at 71.

        Defendants do not have a constitutional right to a “hybrid form of

  representation,” representing themselves in some aspects of their case and employing

  counsel for other aspects. United States v. McKinley, 58 F.3d 1475, 1480 (10th Cir.

  1995). Represented defendants therefore have “no right to submit motions other than

  through [their] attorney.” United States v. Dunbar, 718 F.3d 1268, 1278 (10th Cir.

  2013). We see no error in the district court’s rejection of Wilson’s pro se motions.

  B. Additional Possible Issues on Appeal Discussed in Wilson’s Pro Se Response

        Wilson’s pro se response to his counsel’s Anders brief includes myriad

  additional issues Wilson seeks to raise on appeal. Wilson did not raise these issues

  before the district court, so this court would apply the plain-error standard of review.

  See Perez-Perez, 992 F.3d at 974. “Under plain-error review, the defendant must

  establish that (1) the district court committed error; (2) the error was plain—that is, it

  was obvious under current well-settled law; (3) the error affected the defendant’s

                                             15
Appellate Case: 21-1099     Document: 010110673884         Date Filed: 04/21/2022     Page: 16



  substantial rights; and (4) the error seriously affected the fairness, integrity, or public

  reputation of judicial proceedings.” Id. (brackets and internal quotation marks

  omitted). We address below the possible issues we glean from Wilson’s pro se

  response and explain why there is no colorable argument they support reversal under

  the plain-error standard of review.

     1. Vagueness of the Conditions of Release

         Wilson argues that his probation officer’s request that he “complete a release

  of information . . . for all financial accounts [Wilson] had in the last five years,”

  No. 21-1099, R., vol. IV at 32, was too vague to support a violation of his condition

  of release that required him to provide access to requested financial information.

  Specifically, he argues that he lacked fair notice that his credit card and bank

  accounts would be considered “financial accounts.”

         Supervised release conditions “must be written so that ordinary people can

  understand” what is required. United States v. Llantada, 815 F.3d 679, 683

  (10th Cir. 2016); see also Grayned v. City of Rockford, 408 U.S. 104, 108

  (1972) (“[W]e insist that laws give the person of ordinary intelligence a reasonable

  opportunity to know what is prohibited, so that he may act accordingly.”). Because a

  person of ordinary intelligence would understand that “financial accounts” include

  bank and credit card accounts, we reject Wilson’s vagueness argument.

         Wilson similarly argues that the condition of his release proscribing

  association with felons was too vague because the term “associate” is vague. But we

  rejected a similar plain error challenge in Munoz, noting that “neither the Supreme

                                              16
Appellate Case: 21-1099      Document: 010110673884      Date Filed: 04/21/2022      Page: 17



  Court nor our court has ever invalidated this condition (or any similar condition) on

  vagueness grounds.” 812 F.3d at 817. We see no reason the result would differ here.

        Wilson also argues the district court’s ruling that he failed to submit truthful

  and complete monthly reports should be vacated because he “lacked fair warning that

  he was requi[r]ed to report senior bus tokens, food bank assistance, food stamps, and

  rental assistance as income that should have been reported on his monthly reports.”

  Resp. at 34. Even assuming Wilson lacked fair notice that he had to report these

  items, we have already explained that his failure to report other items, such as the

  wire transfers from McMillan, supports the district court’s conclusion that he failed

  to submit truthful and complete monthly reports.

     2. Admission of Wilson’s Unwarned Statements

        The government submitted, and the district court admitted into evidence,

  emails between Wilson and his probation officer. Wilson argues that because his

  probation officer did not provide him with a Miranda warning before the email

  exchange, its admission into evidence violated his Fifth Amendment right to be free

  from self-incrimination.

        The Supreme Court has observed that the privilege against compelled

  self-incrimination is not available to a probationer in a revocation proceeding,

  because a probation-revocation proceeding is not a criminal proceeding. Minnesota

  v. Murphy, 465 U.S. 420, 435 n.7 (1984). We have noted that like

  probation-revocation proceedings, “[t]he full panoply of rights due a defendant in a

  criminal prosecution does not apply to revocation hearings for . . . supervised

                                            17
Appellate Case: 21-1099       Document: 010110673884     Date Filed: 04/21/2022    Page: 18



  release.” United States v. Cordova, 461 F.3d 1184, 1187 (10th Cir. 2006) (internal

  quotation marks omitted). And other circuits have held that a proceeding to revoke

  supervised release is “not a criminal case for purposes of the Fifth Amendment right

  against self-incrimination.” United States v. Hulen, 879 F.3d 1015, 1020 (9th Cir.

  2018); see also United States v. Riley, 920 F.3d 200, 209 (4th Cir. 2019) (holding

  “that because supervised release revocation proceedings are not criminal

  proceedings, the introduction of unwarned admissions made by [the defendant] to his

  probation officer did not violate [the defendant’s] rights under the Self-Incrimination

  Clause of the Fifth Amendment”). The district court did not clearly err by admitting

  the emails into evidence.

     3. Procedural Reasonableness of the Revocation Sentence

        Wilson argues the district court’s imposition of the revocation sentence was

  procedurally unreasonable because the court did not explain the sentence,

  acknowledge his arguments, or consider the 18 U.S.C. § 3553(a) factors.

        The revocation sentence imposed by the district court was within the

  Sentencing Guidelines range. In such circumstances, only a “minimum level of detail

  [is] required to establish the procedural reasonableness” of a sentence. United States

  v. Henson, 9 F.4th 1258, 1291 (10th Cir. 2021), petition for cert. filed (U.S. Dec. 28,

  2021) (No. 21-6736). “[W]e have made it quite clear that the sentencing court is not

  required to consider individually each factor listed in § 3553(a) before issuing a

  sentence.” United States v. Kelley, 359 F.3d 1302, 1305 (10th Cir. 2004). “Rather, it



                                            18
Appellate Case: 21-1099    Document: 010110673884        Date Filed: 04/21/2022      Page: 19



  is enough if the district court considers § 3553(a) en masse and states its reasons for

  imposing a given sentence.” Id.

        Here, the district court explained why it imposed a revocation sentence at the

  high end of the Guidelines range:

        [W]hat you are really trying to do is that you want to set the rules about
        what you are going to do on probation. I think you’ve acted with
        defiance and disrespect to the Court and that you’re playing fast and
        loose with what rules you will abide by and which rules you won’t abide
        by.

               And so I don’t really see any point on continuing you on home
        detention and allowing you to keep doing what you have been
        doing. . . .

               ....

                The Court believes that the sentence which I have just announced
        is sufficient, but not greater than necessary, to meet all of the relevant
        factors of sentencing, and I have taken into account all of the factors
        enumerated in 18 United States Code Section 3553(a) and 18 United
        States Code Section 3583(d) based on the nature and circumstances of
        the offense, [and] your own personal history and characteristics,
        including your medical conditions.

  No. 21-1099, R., vol. IV at 163, 172. This explanation addressed most of Wilson’s

  arguments for leniency, which were grounded in § 3553(a). And the district court

  acknowledged Wilson’s remaining arguments for leniency elsewhere. See id. at 142

  (acknowledging Wilson’s argument that he was “not a danger to the community,” “in

  terms of violen[ce]”); id. at 163 (acknowledging Wilson’s argument that the

  revocation petition stemmed from “a power struggle between” Wilson and his

  probation officer). The district court satisfied its obligation to impose a procedurally

  reasonable sentence.

                                             19
Appellate Case: 21-1099    Document: 010110673884         Date Filed: 04/21/2022     Page: 20



     4. Multiplicity of Revocation Charges

        Wilson argues his revocation sentence should be vacated due to the

  multiplicity of the revocation charges underlying it. “Multiplicity refers to multiple

  counts of an indictment which cover the same criminal behavior.” United States v.

  Barrett, 496 F.3d 1079, 1095 (10th Cir. 2007) (internal quotation marks omitted).

  “[M]ultiplicity is not fatal to an indictment.” Id. (internal quotation marks omitted).

  Indeed, “[t]he government may submit multiplicitous charges to the jury.” United

  States v. Nickl, 427 F.3d 1286, 1301 (10th Cir. 2005). But “multiplicitous sentences

  violate the Double Jeopardy Clause” “because they allow multiple punishments for a

  single criminal offense.” United States v. McCullough, 457 F.3d 1150, 1162

  (10th Cir. 2006) (internal quotation marks omitted).

        Wilson’s argument misses the mark because post-revocation sanctions are

  “part of the penalty for the initial offense”; they are not punishment for the offenses

  that trigger the revocation, Johnson v. United States, 529 U.S. 694, 700 (2000).

  Thus, regardless of whether the revocation charges were multiplicitous, they did not

  give rise to a sentence that violates the Double Jeopardy Clause.

     5. Government Misconduct

        a. Delay in Bringing Charges

        Wilson argues the government unreasonably delayed in bringing charges

  against him for submitting inaccurate cash-flow statements in January and February

  2020. He cites a Fourth Circuit case for the proposition that “[a]fter an unreasonable

  time, violations of which the state is aware become stale or are waived as a basis for

                                             20
Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022     Page: 21



  revoking probation.” Farabee v. Clarke, 967 F.3d 380, 393 (4th Cir. 2020). But

  “cases considering due process claims for revocation proceedings have held that

  relief is not called for unless there was both unreasonable delay and prejudice.”

  United States v. Santana, 526 F.3d 1257, 1260 (9th Cir. 2008). Wilson has not

  shown either.

        The government sought revocation on October 5, 2020. Wilson cites no

  evidence indicating that the government knew his cash-flow statements were

  inaccurate before August 24, 2020, or any authority indicating the government’s brief

  delay in bringing charges was unreasonable. Cf. Farabee, 967 F.3d at 393 (finding

  delay of “over a decade” unreasonable). And while he argues the delay prejudiced

  him because it prevented him from calling Pilcher as a witness or obtaining relevant

  bank records, he provides no evidence or rationale to support either claim.

        b. Sentence Manipulation

        Wilson argues the government added count 1, which alleged Wilson violated

  18 U.S.C. § 1001, to the revocation petition “to increase and maximize Wilson’s

  punishment [in retaliation] for exposing the [probation officer’s] fraud and his

  unlawful [directive to participate in therapy].” Resp. at 40. He therefore asserts

  count 1 should have been dismissed as an improper sentence manipulation.

        This court has stated that “sentencing factor manipulation” claims “should be

  analyzed under our established outrageous conduct standard.” United States v.

  Lacey, 86 F.3d 956, 963 (10th Cir. 1996) (internal quotation marks omitted). Under

  that standard, “the relevant inquiry is whether, considering the totality of the

                                             21
Appellate Case: 21-1099     Document: 010110673884         Date Filed: 04/21/2022     Page: 22



  circumstances[,] . . . the government’s conduct is so shocking, outrageous and

  intolerable that it offends the universal sense of justice.” Id. at 964 (internal

  quotation marks omitted).

         As noted above, the district court did not clearly err in finding Wilson violated

  § 1001. The government’s election to bring a revocation charge based on this crime

  did not offend the universal sense of justice.

         c. Failure to Disclose Exculpatory Evidence

         Wilson argues the government violated his due process rights by suppressing

  exculpatory evidence. “Due process requires the government to disclose ‘evidence

  favorable to an accused upon request where the evidence is material either to guilt or

  to punishment.’” United States v. Muhtorov, 20 F.4th 558, 623 (10th Cir. 2021)

  (ellipsis omitted) (quoting Brady v. Maryland, 373 U.S. 83, 87 (1963)). “To

  establish a Brady violation, a defendant must demonstrate that (1) the prosecution

  suppressed evidence; (2) the evidence was favorable to the accused; and (3) the

  evidence was material to the defense.” Id. (internal quotation marks omitted).

         Wilson’s first allegation of evidence suppression relates to the probation

  officer’s and prosecutor’s supposed failure to disclose to the court that documents

  evincing Wilson’s correspondence with Pilcher’s attorneys did not show Wilson had

  directly communicated with Pilcher. But no one represented to the court that the

  documents showed a direct communication between Wilson and Pilcher. The

  probation officer instead testified the documents included “email correspondence . . .

  between Mr. Wilson and people that . . . Mr. Pilcher was in communication with.”

                                              22
Appellate Case: 21-1099    Document: 010110673884        Date Filed: 04/21/2022     Page: 23



  No. 21-1099, R., vol. IV at 39. And Wilson’s attorney cross-examined the probation

  officer regarding these documents. See id. at 68–71. A prosecutor does not suppress

  evidence by failing to highlight what proffered evidence does not show.

        Wilson also alleges the government suppressed impeachment evidence related

  to Pilcher’s former assistant. Wilson specifically alleges the government failed to

  disclose the former assistant was a prisoner and a drug dealer. The former assistant

  did not testify; instead, the probation officer testified about information she provided

  to him during his investigation. And on cross-examination Wilson’s attorney asked

  the probation officer if he knew that the former assistant was a convicted felon. The

  probation officer affirmed to the court that she was. The record therefore belies

  Wilson’s claim of suppression.

        d. Presentation of Prejudicial Evidence

        Wilson argues the prosecutor engaged in misconduct by presenting prejudicial

  evidence that (1) he did not sign the January 2020 cash-flow report he submitted to

  his probation officer, and (2) he did not report approximately $1,800 in wire transfers

  he received in January 2020 on the report. This evidence is probative of the

  allegation that Wilson failed to provide truthful and complete written reports to his

  probation officer each month. The prosecutor’s introduction of this evidence does

  not support reversal.

        e. Use of Perjured Testimony

        Wilson asserts that the probation officer provided perjured testimony regarding

  the fact that when he reviewed Wilson’s cell phone history, it showed calls to

                                             23
Appellate Case: 21-1099     Document: 010110673884         Date Filed: 04/21/2022     Page: 24



  MoneyGram, the company that facilitated McMillan’s wire transfers to Wilson. But

  Wilson provides no evidence to support this allegation.

     6. Judicial Misconduct

         a. Delegation of the Judicial Function to the Probation Officer

         Wilson argues the district court improperly delegated its judicial function to a

  non-judicial officer in violation of Article III by soliciting the probation officer’s

  views and by imposing the punishment recommended by the probation officer. But

  “the probation officer serves as an investigative and supervisory arm of the court.”

  United States v. Davis, 151 F.3d 1304, 1306 (10th Cir. 1998) (brackets and internal

  quotation marks omitted). In that regard, “the probation officer serves as a liaison

  between the sentencing court, which has supervisory power over the defendant’s term

  of supervised release, and the defendant, who must comply with the conditions of his

  supervised release or run the risk of revocation.” Id. at 1306–07. Under this

  arrangement, “no improper delegation of judicial power occurs.” Id. at 1307. Thus,

  the district court did not err by considering and ultimately adopting the probation

  officer’s recommendation regarding punishment.

         b. Judicial Bias

         Wilson argues he did not receive a fair revocation hearing due to judicial bias.

  “To demonstrate a violation of due process because of judicial bias, a claimant must

  show either actual bias or an appearance of bias.” United States v. Scott, 529 F.3d

  1290, 1297 (10th Cir. 2008) (internal quotation marks omitted). “Judicial rulings

  alone are almost always insufficient to establish bias, as are mere speculation,

                                              24
Appellate Case: 21-1099     Document: 010110673884        Date Filed: 04/21/2022      Page: 25



  beliefs, conclusions, innuendo, suspicion, opinion, and similar non-factual matters.”

  Leatherwood v. Allbaugh, 861 F.3d 1034, 1050 (10th Cir. 2017) (citation and internal

  quotation marks omitted).

        Wilson largely bases his bias arguments on the trial judge’s rulings against

  him, which does not suffice. He also points to the judge’s use of the plural pronouns

  “we” and “us” in her rulings. Wilson speculates from these pronouns that the judge

  “was acting as a co-prosecutor.” Resp. at 73. Such speculation establishes neither

  actual judicial bias nor an appearance of bias.

                                III. Appeal No. 21-1150

        None of Wilson’s appellate filings address the district court’s denial of his

  motion to modify his prison sentence, which Wilson has already served. He has

  therefore waived any challenge to the prison sentence. See Platt v. Winnebago

  Indus., Inc., 960 F.3d 1264, 1271 (10th Cir. 2020) (“[F]ailure to raise an issue in

  an opening brief waives that issue . . . .” (internal quotation marks omitted)).3

                                     IV. Conclusion

        In No. 21-1099, we grant counsel’s motion to withdraw and dismiss the appeal

  as frivolous.




        3
           We also note that because Wilson’s motion sought to serve his prison
  sentence at home and he has completed his sentence, any preserved challenge to the
  district court’s denial would be moot.


                                             25
Appellate Case: 21-1099     Document: 010110673884    Date Filed: 04/21/2022   Page: 26



        In No. 21-1150, we affirm the district court’s order denying Wilson’s motion

  to modify his sentence.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                          26